Citation Nr: 0634332	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-00 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
septoplasty for deviated nasal septum (perforated nasal 
septum).

2.  Entitlement to service connection for hypopharyngeal 
partial airway obstruction (sleep apnea) as a residual of 
orthognathic surgery.

3.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to July 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  A 
rating decision of August 2001 denied service connection for 
residuals of septoplasty for deviated nasal septum 
(perforated nasal septum) and granted service connection for 
GERD with a noncompensable evaluation.  A rating decision of 
July 2002 denied the veterans' claim of service connection 
for hypopharyngeal partial airway obstruction (sleep apnea) 
as a residual of orthognathic surgery.  

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge on August 7, 2006.  A 
transcript of that hearing has been associated with the 
record.  


FINDINGS OF FACT

1.  The veteran has residuals from his in-service septoplasty 
in the form of a perforation of his nasal septum.

2.  The veteran is currently diagnosed as having sleep apnea, 
which is shown to be related to his in-service orthognathic 
surgery.

3.  The veteran's GERD is manifested by pyrosis and 
substernal pain. 



CONCLUSION OF LAW

1.  Service connection for residuals of septoplasty for 
deviated nasal septum (perforated nasal septum) is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Service connection for hypopharyngeal partial airway 
obstruction (sleep apnea) as a residual of orthognathic 
surgery is established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

 3.  The criteria have not been met for an initial rating of 
10 percent, but no higher, for GERD.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West  2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.114,  Diagnostic Code 7346 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), are examined.

Considering the favorable outcome detailed below in regards  
to the claims for service connection currently on appeal, 
VA's fulfillment of its duties under the VCAA, 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, need not be 
addressed at this time with respect to these claims

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by a 
January 2004 letter.  This letter told the veteran that the 
evidence should show that his service-connected disability 
had increased in severity.  Moreover, the December 2004 
Statement of the Case provided the relevant rating criteria, 
which at least specifically demonstrated the standards 
against which submitted evidence would be judged to determine 
whether a higher rating was justified.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
the following:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Any such deficiency in the notice regarding 
effective dates (and the rating for the perforated nasal 
septum and hypopharyngeal airway obstruction) can be cured by 
providing proper notice after the Board's decision.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant eventually received sufficient VCAA 
notice and any deficiency with respect to the timing of the 
notice has been cured by subsequent readjudication.  See 
Mayfield v. Nicholson; 444 F.3d 1328 (Fed. Cir. 2006).

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim 38 C.F.R. § 3.159(b)(1).  In this case, the January 
2004 letter from the RO generally advised the veteran to 
provide any other evidence or information that would support 
his claim.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, all private treatment records identified by the 
veteran, as well as all of the veteran's VA treatment 
records.  Also, the veteran underwent several VA 
examinations, and further assessment is not necessary to make 
a decision on the appeal.  The veteran has not requested VA's 
assistance in obtaining any other evidence.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service Connection Claims

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran is claiming that he has a perforated nasal septum 
and that he also suffers from sleep apnea due to two separate 
in-service surgeries.  The veteran's entrance examination 
dated in December 1974 is negative with respect to findings 
of a perforated nasal septum and sleep apnea.  The veteran's 
service medical records reveal that in March 1976 the veteran 
underwent a submucosal resection to repair a deviated nasal 
septum.  Treatment records related to this surgery do not 
reveal a perforated nasal septum.  His service medical 
records also document that in April 1978 the veteran 
underwent an intra-oral vertical oblique osteotomy of the 
mandibular rami for the correction of mandibular prognathism.  
Both of these surgeries were negative with respect to 
complications.  

In June 2001 the veteran was seen at the VA medical center 
for an examination of his jaw.  At that time the veteran 
recalled the aforementioned surgery on his jaw.  The examiner 
noted no crepitus upon movement of the jaw and no deviation 
to the left or right upon opening.  There was no paresthesia.  
The diagnosis was that of limited motion of the jaw.  

In June 2001, prior to his separation from service, the 
veteran received a predischarge VA examination of his nose 
and sinuses.  At that time the veteran offered a history of 
in-service surgery for a deviated nasal septum.  The veteran 
reported that he often had nose bleeds.  Examination revealed 
a perforated nasal septum. 

In February 2002, the veteran was seen by Stephen J. Toner, 
M.D.  Dr. Toner indicated that the veteran's hypopharyngeal 
obstruction was due to the orthognathic surgery in service.  
He also diagnosed a perforated nasal septum.

Of record is a June 2004 letter from Patricia A. Hornback, 
D.M.D., P.A.  That letter discloses that the veteran was 
extremely prognathic and his mandible was positioned 
posteriorly by several millimeters, which created a tissue 
redundancy that attributed to a sleep apnea problem.  Dr. 
Hornback noted that the veteran was not obese and that his 
condition was not related to obesity in any manner.  

The evidence indicates that the veteran incurred a 
hypopharyngeal partial airway obstruction (sleep apnea) as a 
residual of orthognathic surgery in service.  The veteran's 
entrance examination is silent with respect to a 
hypopharyngeal partial airway obstruction.  The record 
confirms that the veteran underwent an in-service surgery to 
correct a deformity of his jaw and that at the June 2001 VA 
examination he was diagnosed as having limitation of motion 
of the jaw.  Notably, this examination occurred while the 
veteran was still in service.  Moreover, the June 2004 letter 
from Dr. Hornback and the report of Dr. Toner attribute the 
veteran's sleep apnea to his jaw disorder, which was first 
diagnosed in service.  Because limitation of motion of the 
jaw was diagnosed in service and because the hypopharyngeal 
partial airway obstruction is related to the veteran's 
currently diagnosed sleep apnea, service connection is 
established.  

The evidence is at least in equipoise that the veteran's 
residuals of septoplasty for deviated nasal septum were 
incurred in service.  As with the claim granted above, there 
is no indication that the veteran had a perforated nasal 
septum prior to service.  On the contrary, in-service 
examination prior to his surgery to repair a deviated nasal 
septum did not reveal such a deformity.  Moreover, a 
perforated nasal septum was first diagnosed in service.  
Although there is no direct indication that the veteran's 
perforated nasal septum was caused by the in-service surgery, 
there is no other event documented in the record that could 
have caused the perforated nasal septum and the veteran was 
first diagnosed with a perforated nasal septum while in 
service.  Accordingly, the benefit-of-the doubt rule applies 
and service connection for residuals of septoplasty for 
deviated nasal septum (perforated nasal septum) is granted.

Increased Evaluation: GERD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The RO has evaluated the veteran's GERD under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2006) by analogy.  When an 
unlisted condition is encountered it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings, nor 
will ratings assigned to organic disease and injuries be 
assigned by analogy to conditions of functional origin.  See 
38 C.F.R. § 4.20.  The Board finds that Diagnostic Code 7346 
best approximates with the anatomical localization and 
symptomatology of the veteran's GERD and that this disability 
is best evaluated under this Diagnostic Code. 

Under Diagnostic Code 7346, a 60 percent evaluation is 
warranted where there are symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptoms combinations productive of severe 
impairment of health.  A 30 percent rating is warranted where 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain productive of considerable 
impairment of health.  A 10 percent evaluation is warranted 
when two or more of the symptoms for the 30 percent 
evaluation are present with less severity.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The June 2001 VA examination revealed that the veteran has 
had success in treating his GERD with Zantac(r), but that he 
still experienced epigastric discomfort.  On examination 
there was no pain to palpation at the epigastrum or abdominal 
area.  A September 2001 radiologic report revealed a normal 
esophagus, stomach, duodenal bulb and sweep, with no masses, 
strictures or mucosal abnormalities.  The swallowing 
mechanism was grossly normal and the examiner diagnosed mild 
to moderate gastroesophageal reflux.  

On examination in March 2005, the veteran reported having 
severe heartburn twice a week and having heartburn with chest 
burning.  Examination revealed a soft abdomen and minimal 
tenderness in the epigastrium.  The stomach was normal as was 
the duodenal bulb and loop.  The veteran denied any 
eructation of acid into his throat or nose and was taking 
medication once daily, but still had what he classified as 
severe heartburn twice a week.  

At the August 2006 Board hearing, the veteran reported severe 
burning in his chest and pains in his arms on occasion when 
he experienced a flare-up of his GERD.  The Board finds the 
veteran's testimony to be credible.

The veteran is entitled to a 10 percent, but no greater, 
evaluation for his service-connected GERD.  The evidence as 
outlined above reveals that the veteran's GERD is manifested 
by heartburn (pyrosis) and substernal and arm pain.  The 
veteran has been diagnosed as having mild to moderate GERD, 
which is treated somewhat successfully with medication.  
There is no indication that the veteran suffers from 
persistently recurrent epigastric distress with dysphagia 
(difficulty in swallowing), regurgitation, productive of 
considerable impairment of health, or vomiting, material 
weight loss, or hematemesis or melena with moderate anemia, 
productive of severe impairment of health.  Thus, an 
evaluation of 10 percent, but no greater, is warranted for 
the veteran's service-connected GERD.  


ORDER

Entitlement to service connection for residuals of 
septoplasty for deviated nasal septum (perforated nasal 
septum) is granted.

Entitlement to service connection for hypopharyngeal partial 
airway obstruction (sleep apnea) as a residual of 
orthognathic surgery is granted.

Entitlement to an evaluation of 10 percent, but greater, for 
gastroesophageal reflux disease (GERD) is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
JAMES L MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


